In an action for specific performance of a contract to. sell a cooperative apartment, the plaintiff appeals from an order of the Supreme Court, Queens County (Kassoff, J.), entered April 16, 1986, which denied her motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
There are no questions of fact to be determined at a trial. Time was not made of the essence by the designation that *531closing would take place "on or before” a stated date. Accordingly, the plaintiffs inability to close until a few days after that date should have been given favorable consideration by the defendant and the adjournment requested should have been granted by it instead of the defendant declaring a default by the plaintiff and refusing to proceed to closing (see, Tarlo v Robinson, 118 AD2d 561). Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.